                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


SIR ALLYN Q. HATTEN,                          )      CASE NO. 1:19 CV 1817
                                              )
               Plaintiff,                     )      JUDGE DAN AARON POLSTER
                                              )
         vs.                                  )      MEMORANDUM OPINION
                                              )      AND ORDER
STATE OF OHIO,                                )
                                              )
               Defendant.                     )


       Pro se Plaintiff Sir Allyn Q. Hatten brings this action against the State of Ohio seeking a

permanent injunction. In his brief complaint, Plaintiff alleges that the State of Ohio has a plan

to libel and slander Plaintiff, which will cause him harm that cannot be remedied by money

damages because Plaintiff “has been incarcerated as it has happened in the past.” Doc. #: 1. In

the civil cover sheet filed with the Complaint, Plaintiff identifies Ohio Rev. Code § 2743.48

(Action against state for wrongful imprisonment) as the statute under which he seeks relief, and

“false imprisonment” as his cause of action. Doc. #: 1-2.

       Plaintiff seeks to proceed with this action in forma paupers (Doc. #: 2), and that motion

is granted.

       For the reasons that follow, this action is dismissed.
A. Standard of Review

       Although pro se pleadings are liberally construed and held to less stringent standards

than formal pleadings drafted by lawyers, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per

curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the district court is required to dismiss an

in forma pauperis action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief

can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996).

       While Plaintiff’s Complaint is entitled to liberal construction, the Court is not required

to conjure unpleaded facts or construct claims on Plaintiff’s behalf. See Grinter v. Knight, 532

F.3d 567, 577 (6th Cir. 2008) (citation omitted); Beaudett v. City of Hampton, 775 F.2d 1274,

1277-78 (4th Cir. 1985). “If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

B. Analysis

       Federal courts are courts of limited jurisdiction and have authority to decide only the

cases that the Constitution and Congress have empowered them to resolve. See Ohio ex rel.

Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir. 2008). Federal courts “have a duty to consider

their subject matter jurisdiction in regard to every case and may raise the issue sua sponte.”

Answers in Genesis, Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009)

(citations omitted). Plaintiff, as the party bringing this action in federal court, bears the burden

of establishing the Court’s jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 377 (1994) (citation omitted).

       Generally speaking, the Constitution and Congress have given federal courts authority

                                                -2-
over a case only when the case raises a federal question (28 U.S.C. § 1331) or when diversity of

citizenship exists between the parties (28 U.S.C. § 1332). See Caterpillar Inc. v. Williams, 482

U.S. 386, 392 (1987) (“Absent diversity of citizenship, federal-question jurisdiction is

required.”). Jurisdiction pursuant to § 1331 requires the presence of a federal question, that is,

where a “well-pleaded complaint establishes either that federal law creates the cause of action

or that the plaintiff’s right to relief necessarily depends on resolution of a substantial question of

federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983).

Plaintiff is proceeding pro se and, therefore, enjoys the benefit of a liberal construction of the

Complaint. Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999). But even with the benefit of

liberal construction, Plaintiff has not alleged a federal question and none is apparent on the face

of the Complaint.

       Federal jurisdiction pursuant to § 1332 requires complete diversity and an amount in

controversy exceeding $75,000.00. 28 U.S.C. § 1332(a)(1). To establish diversity of

citizenship, Plaintiff must show that he is a citizen of one state and Defendants are citizens of

other states. There are no allegations in the Complaint from which this Court may infer the

existence of diversity jurisdiction pursuant to 28 U.S.C. § 1332.

       In the absence of a cognizable federal question or a claim over which this Court may

exercise diversity jurisdiction, the Court lacks subject matter jurisdiction and this acton is

dismissed pursuant to Rule 12(h)(3). See Rauch v. Day & Night Mfg. Corp., 576 F.2d 697, 701

(6th Cir. 1978) (“Rule 12(h)(3) preserves and recognizes the court's time-honored obligation,

even sua sponte, to dismiss any action over which it has no subject-matter jurisdiction.”). To

the extent that Plaintiff is attempting to assert state law claims, those claims are dismissed

                                                 -3-
without prejudice.

C. Conclusion

          For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. § 1915(e).

Plaintiff’s motion to proceed in forma pauperis is granted. Doc. #: 2. The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.1

          IT IS SO ORDERED.

                                                        s/ Dan Aaron Polster 12/30/2019
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE




   1
       28 U.S.C. § 1915(a)(3) provides:

                   An appeal may not be taken in forma pauperis if the trial court certifies that it is not taken in good
                   faith.

                                                          -4-
